Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 7/13/2022. 
Claims 1, 3-13 are pending in the case. Claim 13 is new. Claim 2 has been cancelled.
 
Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 6 have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 6 is respectfully withdrawn.

Applicant's arguments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-5, 7-9, 10- 12 have been considered, and are not persuasive. 
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Underwood (US 20140143683 A1) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11 and 12 recite “a slide operation particularly associated with the first selectable representation, indicating a request to perform a slide movement particularly on the first selectable representation”. It is unclear what constitutes “particularly associated” and “perform a slide movement particularly on the first selectable representation”, rendering the claims indefinite.
Claim 3-10 and 13 do not contain claim limitations that cure the indefiniteness of claim(s) 1, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree (US 20130167085 A1), in view of Underwood (US 20140143683 A1).

Regarding claim 1, Roundtree teaches a tangible, non-transitory, computer-readable medium, comprising computer- readable instructions that, when executed by one or more processors of a computer, cause the computer to (Roundtree [176, 177, 179, 181]): 
render a graphical user interface (GUI) comprising a first selectable representation of first content in a first location, that upon selection, causes the first content, which is associated with the first selectable representation, to be presented in the GUI (Roundtree [20, 31, 32, 38-40] Fig. 2, content representations (content element(s) 104) are displayed in different locations on the GUI); 
receive a user input, the user input comprising a slide operation …associated with the first selectable representation…; and in response to the user input, render, in the GUI, one or more GUI controls in an exposed area of the GUI… (Roundtree [38-40, 33, 58-60] Fig. 2, 3 and 5, user may interact with 104 using a slide gesture to display like/dislike (feedback) elements or to scroll).
Roundtree does not specifically teach receive a user input, the user input comprising a slide operation particularly associated with the first selectable representation, indicating a request to perform a slide movement particularly on the first selectable representation; and in response to the user input: render, in the GUI, a slide animation that slides the first selectable representation out of at least a portion of the first location; and render, in the GUI, one or more GUI controls in an exposed area of the GUI comprising the at least portion of the first location; wherein the one or more GUI controls are selectable to perform a control action associated with the first content.
However Underwood teaches receive a user input, the user input comprising a slide operation particularly associated with the first selectable representation, indicating a request to perform a slide movement particularly on the first selectable representation (Underwood [51] gesture interaction with content is similar to interaction with messages, [29] user may interact with a particular item with slide gesture); and 
in response to the user input: render, in the GUI, a slide animation that slides the first selectable representation out of at least a portion of the first location; and render, in the GUI, one or more GUI controls in an exposed area of the GUI comprising the at least portion of the first location; wherein the one or more GUI controls are selectable to perform a control action associated with the first content (Underwood Fig. 11, [51-55] user slide gesture causes content to move and interaction controls to be displayed).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Underwood of receive a user input, the user input comprising a slide operation particularly associated with the first selectable representation, indicating a request to perform a slide movement particularly on the first selectable representation; and in response to the user input: render, in the GUI, a slide animation that slides the first selectable representation out of at least a portion of the first location; and render, in the GUI, one or more GUI controls in an exposed area of the GUI comprising the at least portion of the first location; wherein the one or more GUI controls are selectable to perform a control action associated with the first content, into the invention suggested by Roundtree; since both inventions are directed towards interacting with content items, and incorporating the teaching of Underwood into the invention suggested by Roundtree would provide the added advantage of allowing a user to interact with specific content items and provide the user with GUI interaction elements to provide actions for the specific content items, and the combination would perform with a reasonable expectation of success (Underwood Fig. 11, [29, 51-55]).

Regarding claim 3, Roundtree and Underwood teach the invention as claimed in claim 2 above. Roundtree does not specifically teach wherein the slide animation comprises at least a portion of: the first selectable representation, a second selectable representation neighboring the first selectable representation, or both sliding out of visibility within the GUI.
However Underwood teaches wherein the slide animation comprises at least a portion of: the first selectable representation, … sliding out of visibility within the GUI (Underwood [31] content may be slid out of view to display interaction controls).

Regarding claim 4, Roundtree and Underwood teach the invention as claimed in claim 2 above. Roundtree does not specifically teach wherein the slide animation comprises sliding the first selectable representation and a neighboring second selectable representation such that one of the first selectable representation or the neighboring second selectable representation appears beneath the other.
However Underwood teaches teach wherein the slide animation comprises sliding the first selectable representation and a neighboring second selectable representation such that one of the first selectable representation or the neighboring second selectable representation appears beneath the other (Underwood [38, 63] new collection may be slid over the original collection).

Regarding claim 5, Roundtree and Underwood teach the invention as claimed in claim 2 above. Roundtree does not specifically teach render the one or more GUI controls in the exposed area of the GUI by rendering a sliding animation that slides the one or more GUI controls into the exposed area from an edge of the GUI.
However Underwood teaches teach render the one or more GUI controls in the exposed area of the GUI by rendering a sliding animation that slides the one or more GUI controls into the exposed area from an edge of the GUI (Underwood [38, 63] new collection and controls may be slid over the original collection from off the screen).

Regarding claim 6, Roundtree and Underwood teach the invention as claimed in claim 2 above. Roundtree does not specifically teach render the one or more GUI controls in the exposed area of the GUI by exposing the one or more GUI controls from a hidden state  in the exposed area.
However Underwood teaches teach render the one or more GUI controls in the exposed area of the GUI by exposing the one or more GUI controls from a hidden state  in the exposed area (Underwood [38, 63] new collection and controls may be slid over the original collection from off the screen).

Regarding claim 7, Roundtree and Underwood teach the invention as claimed in claim 1 above. Roundtree further teaches wherein the one or more GUI controls comprise: a control to: like the first content, dislike the first content, save the first content for later consumption, or any combination thereof (Roundtree [38-40, 49] feedback elements can be for like, dislike and saving content).

Regarding claim 8, Roundtree and Underwood teach the invention as claimed in claim 1 above. Roundtree further teaches identify a direction of the slide operation; when the slide operation is in a first direction, render a first subset of the one or more GUI controls; and when the slide operation is in a second direction, render a second subset of the one or more GUI controls, wherein at least a portion of the second subset differs from GUI controls in the first subset (Roundtree [38, 58-60] based on direction of slide gesture, content may be scrolled accordingly or different feedback elements may be displayed).

Regarding claim 9, Roundtree and Underwood teach the invention as claimed in claim 1 above. Roundtree further teaches render a second selectable representation of a second content horizontally neighboring the first selectable representation (Roundtree Figs. 2 and 6, content may be displayed in rows).

Claim 11, is for a method performing steps similar in scope to the instructions stored by the medium of claim 1, and is rejected under the same rationale.

Claim 12, is for a device performing steps similar in scope to the instructions stored by the medium of claim 1, and is rejected under the same rationale. Roundtree further teaches an electronic device, comprising: one or more input structures; an electronic display; and one or more processors, configured to (Roundtree [176, 177, 179, 181]).

Regarding claim 13, Roundtree and Underwood teach the invention as claimed in claim 2 above. Roundtree further teaches render a second selectable representation of a second content horizontally neighboring the first selectable representation (Roundtree Fig. 6).
Roundtree does not specifically teach … when the slide operation is initiated outward to an edge of the GUI: generate a slide animation that slides of the first selectable representation in a first direction corresponding to the slide operation, while retaining rendering of a portion of the first selectable representation on screen; and remove the second selectable representation, creating the exposed area.
However Underwood teaches render a second selectable representation of a second content horizontally neighboring the first selectable representation; when the slide operation is initiated outward to an edge of the GUI: generate a slide animation that slides of the first selectable representation in a first direction corresponding to the slide operation, while retaining rendering of a portion of the first selectable representation on screen; and remove the second selectable representation, creating the exposed area (Underwood Fig. [29, 51, 52, 53] content may be displayed in different configurations, user may interact with specific content items, only selected items will be animated and other items remain).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over over Roundtree (US 20130167085 A1), in view of Underwood (US 20140143683 A1), and further in view of Bovet (US 20130332850 A1).

Regarding claim 10, Roun Roundtree and Underwood dtree teaches the invention as claimed in claim 9 above. 
Roundtree does not specifically teach when the slide operation is initiated outward to an edge of the GUI, generate a slide animation that slides of the first selectable representation or the second selectable representation in a first direction and the other in an opposite direction to the first direction.
However Bovet teaches when the slide operation is initiated outward to an edge of the GUI, generate a slide animation that slides of the first selectable representation or the second selectable representation in a first direction and the other in an opposite direction to the first direction (Bovet [Figs. 12, 13, 17A-17C, [8, 92, 99-103] slide gesture may be used to expand content, expanding content may result in existing content to be moved out of view in different directions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Bovet of when the slide operation is initiated outward to an edge of the GUI, generate a slide animation that slides of the first selectable representation or the second selectable representation in a first direction and the other in an opposite direction to the first direction, into the invention suggested by Roundtree and Underwood; since both inventions are directed towards interacting with content using slide gestures, and incorporating the teaching of Bovet into the invention suggested by Roundtree and Underwood would provide the added advantage of allowing content to be move existing content out of the way to make space for new content, and the combination would perform with a reasonable expectation of success (Bovet [Figs. 12, 13, 17A-17C, [8, 92, 99-103]).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178